21-10699-dsj         Doc 95      Filed 06/30/21 Entered 06/30/21 10:23:05             Main Document
                                               Pg 1 of 9
                                          PRESENTMENT DATE:         July 14, 2021 at 12:00 p.m. (Eastern Time)
                                         OBJECTION DEADLINE:        July 14, 2021 at 11:00 a.m. (Eastern time)

  TOGUT, SEGAL & SEGAL LLP
  One Penn Plaza, Suite 3335
  New York, New York 10119
  (212) 594-5000
  Neil Berger
  Brian F. Shaughnessy
  Minta J. Nester

 Attorneys for Albert Togut,
 Not Individually But Solely in His Capacity
 as Chapter 7 Interim Trustee


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
KOSSOFF PLLC,                                                  :   Case No. 21-10699 (DSJ)
                                                               :
                                       Debtor.                 :
                                                               :
---------------------------------------------------------------x

                 APPLICATION FOR ENTRY OF ORDER
      AUTHORIZING THE CHAPTER 7 INTERIM TRUSTEE TO RETAIN
   VERDOLINO & LOWEY, P.C. AS HIS FORENSIC AND TAX ACCOUNTANTS

TO THE HONORABLE DAVID S. JONES,
UNITED STATES BANKRUPTCY JUDGE:

                 ALBERT TOGUT, not individually, but solely in his capacity as the

Chapter 7 Interim trustee (the “Trustee”) of the estate of Kossoff PLLC (the “Debtor”) in

the above-captioned case (the “Chapter 7 Case”), by his attorneys, Togut, Segal & Segal

LLP, makes this application (the “Application”) for entry of an order substantially in the

form annexed hereto as Exhibit A (the “Proposed Order”), pursuant to sections 327(a)

and 328 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014(a) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1

of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Bankruptcy Rules”), authorizing the Trustee to retain and employ Verdolino & Lowey,
21-10699-dsj        Doc 95   Filed 06/30/21 Entered 06/30/21 10:23:05       Main Document
                                           Pg 2 of 9



P.C. (“V&L”) as his accountants to perform forensic and tax accounting services. In

support of the Application, the Trustee submits the declaration of Craig R. Jalbert

annexed hereto as Exhibit B (the “Jalbert Declaration”), and respectfully states:

                               JURISDICTION AND VENUE

               1.      The United States Bankruptcy Court for the Southern District of

New York (the “Court”) has jurisdiction over this Application pursuant to

28 U.S.C. §§ 157 and 1334 and the “Amended Standing Order of Reference” for the

Southern District of New York, dated January 31, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409.

               2.      The relief sought herein is based upon sections 327(a) and 328 of

the Bankruptcy Code, Bankruptcy Rule 2014(a), and Local Bankruptcy Rule 2014-1.

                                      BACKGROUND

               3.      Prior to the Petition Date, the Debtor operated as a law firm with

offices located at 217 Broadway, New York, New York 10007 (the “Premises”).

               4.      On April 13, 2021 (the “Petition Date”), certain creditors of the

Debtor filed an involuntary petition for relief under Chapter 7 of the of the Bankruptcy

Code against the Debtor in this Court.

               5.      On May 11, 2021, this Court entered the Order for Relief and Order to

File Schedules and Other Documents [Docket No. 14] (the “Order for Relief”). The Order

for Relief directs the Debtor to file “all schedules, statements, lists and other documents

that are required under the Bankruptcy Rules and Local Bankruptcy Rules (the

“Schedules”) no later than May 25, 2021.




                                               2
21-10699-dsj         Doc 95     Filed 06/30/21 Entered 06/30/21 10:23:05                  Main Document
                                              Pg 3 of 9



                6.       On May 12, 2021 (the “Appointment Date”), the Trustee was

appointed as the Chapter 7 Interim Trustee of the Debtor (see Docket No. 15), accepted

his appointment, and duly qualified.

                7.       The Debtor has not yet filed any of the Schedules. Mitchell Kossoff,

the Debtor’s only known managing member, is reportedly the subject of criminal

investigations being conducted by the Manhattan District Attorney and the United

States Attorney for the Eastern District of New York, and he has asserted a blanket Fifth

Amendment privilege as a basis for his refusal to prepare the Schedules or otherwise

cooperate with the Trustee absent a grant of immunity.1

                8.       Kossoff’s criminal counsel has advised this Court and the Trustee

that those law enforcement agencies seized books and records of the Debtor prior to the

Appointment Date.

                9.       However, the Trustee understands that transfers may have been

made by the Debtor prior to the Petition Date that may be avoidable and recoverable,

and that other claims may exist in favor of the Debtor’s estate. Indeed, former clients of

the Debtor have asserted that the Debtor and Kossoff have failed to account for client

escrow funds totaling approximately $17 million.

                10.      On May 24, 2021, the Court entered the Order Authorizing Trustee to

Issue Subpoenas and Obtain Testimony and for Injunctive Relief [Docket No. 27] (the “Rule

2004 Order”). Among other things, the Rule 2004 Order authorizes the Trustee to issue

subpoenas and obtain information in connection with his investigation of the Debtor’s

affairs. As of the date hereof, the Trustee has issued approximately 30 subpoenas



1
    On June 25, 2021, the Court entered the Order Designating Mitchell H. Kossoff as the Responsible Officer of
    the Debtor [Dkt No. 93].


                                                      3
21-10699-dsj       Doc 95      Filed 06/30/21 Entered 06/30/21 10:23:05                Main Document
                                             Pg 4 of 9



pursuant to the Rule 2004 Order as part of his attempts to investigate the Debtor’s

affairs, without any cooperation from the Debtor or Kossoff.

                11.     As a result of the foregoing, the Trustee requires the assistance of

professionals who can help with his investigation:2 a financial advisor; forensic

accountants; and an investigative firm. By this Application, the Trustee seeks

authorization to retain V&L as his accountants to perform forensic and tax accounting

services.

                                        RELIEF REQUESTED

                12.     The Trustee seeks entry of the Proposed Order pursuant to

sections 327(a) and 328 of the Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule

2014-1, authorizing him to retain and employ V&L as his accountants to perform

forensic and tax accounting services requested by the Trustee during this Chapter 7

Case.

                                  SERVICES TO BE RENDERED

                13.     The services that V&L will render will include (collectively, the

“Services”):

                        a.   preparing inventories of the files and documents located at the
                             Premises, found on electronic devices and elsewhere;

                        b.   analyzing the financial history of the Debtor prior to the
                             Petition Date and during the pendency of the Chapter 7 Case;

                        c.   analyzing transactions with insiders, related and/or affiliated
                             parties, and identify potential preferential transfers, fraudulent
                             conveyances, and/or other potential causes of action;

                        d.   identifying and preparing an analysis of all assets and
                             liabilities of the Debtor’s estate;



2
    On June 15, 2021, the Court entered an order authorizing the Trustee’s retention of the Togut Firm [Dkt.
    No. 72].


                                                     4
21-10699-dsj     Doc 95    Filed 06/30/21 Entered 06/30/21 10:23:05        Main Document
                                         Pg 5 of 9



                     e.   attending meetings and conferring with representatives of the
                          Trustee and his counsel;

                     f.   providing supporting documentation and/or reports to
                          substantiate alleged insider and preferential transfers and/or
                          fraudulent conveyances and presenting findings in Court,
                          under oath, if necessary;

                     g.   preparing federal, state and local tax returns on behalf of the
                          Trustee, if necessary; and

                     h.   performing such other services as accountants to the Trustee,
                          as necessary.

               14.   V&L will work with the Trustee and his other professionals,

including, but not limited to, Gray & Company, LLC (“G&CO”), the Trustee’s proposed

financial advisor in a manner that is coordinated with the services to be provided by the

Trustee’s other professionals.

                                 V&L’S QUALIFICATIONS

               15.   As detailed in the Jalbert Declaration, V&L has extensive

experience working in bankruptcy and distressed business situations. V&L is a certified

public accounting (“CPA”) firm that routinely provides forensic and tax accounting

related professional services to clients in and out of bankruptcy, including, among

others, trustees and debtors.

               16.   V&L’s personnel staffed on this engagement are professionals who

have varied backgrounds and credentials, and decades of forensic accounting, general

accounting, litigation support, and tax planning and compliance experience. V&L has a

substantial and wide-ranging forensic and tax accounting practice, including personnel

who are CPAs, CPAs with Masters in Taxation, and CPA-Attorneys whose expertise

will be employed in this Chapter 7 Case, as needed.

               17.   The Trustee seeks to retain and employ V&L because of, among

other reasons: (i) V&L’s diverse experience and extensive knowledge in the fields of


                                             5
21-10699-dsj     Doc 95    Filed 06/30/21 Entered 06/30/21 10:23:05         Main Document
                                         Pg 6 of 9



bankruptcy, forensic accounting, and taxation; and (ii) the firm’s extensive experience

working with G&CO, which is, subject to approval by the Court, being retained as the

Trustee’s financial advisor. Accordingly, the Trustee expects to receive efficient,

cooperative, and non-duplicative services from V&L, and his other retained

professionals.

                                 DISINTERESTEDNESS

               18.   To the best of the Trustee’s knowledge, and based upon the Jalbert

Declaration: (a) V&L’s connections, if any with the Debtor, its known creditors, any

other parties-in-interest, or their respective attorneys are disclosed in the Jalbert

Declaration; and (b) the V&L professionals working on this matter are not relatives of

the United States Trustee or of any known employee in the office thereof, or any United

States Bankruptcy Judge for the Southern District of New York.

               19.   To the best of the Trustee’s knowledge, and based upon the Jalbert

Declaration, V&L does not hold or represent any interest adverse to the Debtor’s estate

with respect to the matters in which V&L will be employed, in accordance with

section 327 of the Bankruptcy Code.

               20.   To the best of the Trustee’s knowledge, and based upon the Jalbert

Declaration, V&L is a “disinterested person” as that term is defined in section 101(14) of

the Bankruptcy Code.

               21.   Except as may be set forth in the Jalbert Declaration, V&L has not

provided, and will not provide, any professional services to the Debtor, its creditors,

other parties-in-interest, or their respective attorneys or accountants with regard to any

matter related to this Chapter 7 Case.




                                              6
21-10699-dsj     Doc 95   Filed 06/30/21 Entered 06/30/21 10:23:05        Main Document
                                        Pg 7 of 9



                          PROFESSIONAL COMPENSATION

               22.   Pursuant to section 328(a) of the Bankruptcy Code, the Trustee may

retain V&L on any reasonable terms and conditions. The Trustee respectfully submits

that the most reasonable terms and conditions are the hourly rates charged by V&L in

the ordinary course to the Trustee and other clients on a daily basis in a competitive

market for accounting and tax compliance services. Therefore, the Trustee and V&L

have agreed that V&L will be paid its customary hourly rates for services rendered that

are in effect from time to time, and that it will be reimbursed according to V&L’s

customary reimbursement policies.

               23.   Pursuant to section 330(a)(1)(A) of the Bankruptcy Code, the Court

may award reasonable compensation for actual and necessary expenses and services

rendered in conjunction with this Chapter 7 Case. V&L’s current hourly rates (as set

forth below) and reimbursement policies are what the general marketplace pays V&L

for accounting and tax compliance services in other matters, and thus are reasonable.

                                 Title              Rate
                               Principals           $495
                               Manager           $275 - $425
                                  Staff           $225 - 395
                              Bookkeepers         $225 - 245
                                Clerical             $95

               24.   The Trustee has agreed that out-of-pocket expenses (including

photocopying, travel expenses, long distance telephone calls, postage, express mail and

messenger charges, computerized research services, expenses for “working meals” and

telecopier charges, etc.) incurred by V&L in providing services will be billed at the

actual amounts incurred except for telecopier charges, consistent with the Local Rules.




                                             7
21-10699-dsj     Doc 95    Filed 06/30/21 Entered 06/30/21 10:23:05        Main Document
                                         Pg 8 of 9



               25.    The Trustee understands that V&L intends to apply to the Court in

this Chapter 7 Case for the allowance of compensation for professional services

rendered and reimbursement of actual and necessary expenses incurred in accordance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Bankruptcy Rules, and any interim compensation procedures order approved by the

Court in this Chapter 7 Case. V&L has agreed to accept as compensation such sums as

may be allowed by the Court and understands that interim and final fee awards are

subject to approval by the Court.

                     AVOIDANCE OF DUPLICATION OF SERVICES

               26.    As noted above, V&L’s services will be limited to assisting the

Trustee and his professionals in providing forensic and tax accounting and compliance

services (as well as the other Services described above) and those services will not be

duplicative of any services that are being provided by any of the Trustee’s other

retained professionals, including G&CO. The Trustee and V&L will work with the

Trustee’s other professionals to ensure a clear delineation of their respective roles to

prevent duplication of services and ensure this Chapter 7 Case is administered in the

most efficient fashion as is possible.

                               NUNC PRO TUNC RELIEF

               27.    The Trustee asked V&L to perform services to assist in the

investigation of the Debtor’s affairs beginning on the Appointment Date.

Consequently, the Trustee respectfully requests that the retention of V&L be effective

nunc pro tunc to the Appointment Date, when V&L began to provide services for the

Trustee.




                                             8
21-10699-dsj     Doc 95       Filed 06/30/21 Entered 06/30/21 10:23:05    Main Document
                                            Pg 9 of 9



                                          NOTICE

               28.   Notice of this Application has been given to: (i) the United

States Trustee; (ii) the Debtor; (iii) V&L; (iv) the Manhattan District Attorney; (v) the

United States Attorney for the Eastern District of New York; and (vi) all parties who

have filed a Notice of Appearance in this Chapter 7 Case. The Trustee submits that

under the circumstances, no other or further notice need be given.

                                    NO PRIOR REQUEST

               29.   No previous application for the relief sought herein has been made

to this or any other court.

                                       CONCLUSION

               WHEREFORE, the Trustee respectfully requests entry of an Order

authorizing the Trustee to retain and employ V&L as his forensic and tax accountants,

together with such other and further relief as the Court deems is just and proper.

DATED: New York, New York
       June 30, 2021

                                           ALBERT TOGUT
                                           Not Individually But Solely in His
                                           Capacity as Chapter 11 Trustee
                                           By His Attorneys,
                                           TOGUT, SEGAL & SEGAL LLP
                                           By:

                                           /s/ Neil Berger
                                           NEIL BERGER
                                           BRIAN F. SHAUGHNESSY
                                           MINTA J. NESTER
                                           One Penn Plaza, Suite 3335
                                           New York, New York 10119
                                           (212) 594-5000




                                              9
